Per Curiam.

On motion of appellee, the app.eal herein was dismissed, without prejudice to the rights of appellants, if any they had to sue out a writ of error. — 23 Colo. App., 81, 127 Pac., 450. Appellants now ask to have the cause re-entered on error, and for a supersedeas. An attempt was made to perfect the appeal.-herein by filing an appeal bond in the district court October 10, 1911. At that time, chap. 6, Session Laws of 1911, by which the right to take an appeal to the supreme court in any (case was repealed, and which also repealed the provision of the Code of Civil Procedure which permitted a cause to be re-entered as. pending on error when dismissed as an appeal for lack of -jurisdiction, was, and for a long time prior thereto had been, in full force and effect. In- our opinion, no appeal taken, perfected or attempted to be perfected after that act took effect can be re-entered as pending on error in this court or in the supreme court. When we dismissed the former *37appeal, without prejudice to a writ of error, we' did not contemplate the suing out of a writ of error, from this court, but from the supreme court. For the reason given, the motion is denied.